COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-426-CV
 
SHAWN KINSEY D/B/A                                                         APPELLANT
FOUNDATION
CONCRETE CONSTRUCTION                                              
 
                                                   V.
 
SANDY HILL REDI‑MIX
CONCRETE, INC.                                    APPELLEE 
                                                                                                        
                                               ----------
             FROM
THE 67th DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: January 31,
2008  




[1]See Tex. R. App. P. 47.4.